Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 1 of 13 Page ID #:8959


      Korey A. Nelson (admitted pro hac vice)
 1
      knelson@burnscharest.com
 2    Lydia A. Wright (admitted pro hac vice)
      lwright@burnscharest.com
 3
      BURNS CHAREST LLP
 4    365 Canal Street, Suite 1170
      New Orleans, LA 70130
 5
      Telephone: (504) 799-2845
 6    Facsimile: (504) 881-1765
 7    Class Counsel
 8    Additional Counsel on Signature Page
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
                                  EASTERN DIVISION
11
12    RAUL NOVOA, JAIME CAMPOS                      Civil Action No. 5:17-cv-02514-JGB-
13    FUENTES, ABDIAZIZ KARIM, and                  SHKx
      RAMON MANCIA, individually and
14    on behalf of all others similarly situated,
15                                                  REPLY IN SUPPORT OF
                            Plaintiffs,             PLAINTIFFS’ MOTION TO
16                                                  EXCLUDE TESTIMONY OF
17                                                  SELENA MORONES
      v.
18    THE GEO GROUP, INC.,
19                          Defendant.
20
21
22           GEO’s assertion that Plaintiffs’ motion to exclude the testimony of its expert Selena

23    Morones “is an attempt to challenge the substantive conclusions of her report,” is wrong

24    as a fundamental concept. Morones effectively lacks substantive conclusions because, as

25    Morones repeatedly admitted, she undertook no actual analysis of Plaintiffs’ damages. Her

26    testimony centers on identifying possible problems but confirming nothing. At base, the

27    testimony will provide nothing upon which this jury can determine the amount it should

28    award Plaintiffs if liability is found.

29                                                  1
                                                                     5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 2 of 13 Page ID #:8960


 1           Not only does Morones fail to provide any testimony upon which the jury could
 2    determine a fact in issue, she does not rebut the opinions of Plaintiffs’ damages experts
 3    Jody Bland or Michael Childers. Morones only offers criticism of the assumptions used by
 4    Bland and Childers and does so—in the words of GEO’s response—“based mostly in part
 5    on sheer mathematical calculations and general truths.” Dkt. 368 (GEO Resp.) at 13. But
 6    those are not matters outside the general experience of a juror, so expert testimony is not
 7    warranted. Moreover, Morones testified that she actually agrees with the vast majority of
 8    the Childers and Bland assumptions and all of their methodologies, eliminating any value
 9    her testimony could provide.
10           In response, GEO admits that Morones offers no opinion as to any fact at issue.
11    And GEO admits that Morones reviewed and considered materials it never produced.
12    Each GEO concession provides an independent reason to exclude Morones’ testimony in
13    its entirety—especially given the lack of any benefit to the jury her “opinions” provide.
14    I.     Morones offers no opinion on any fact at issue.
15           Morones admits that she has no opinion regarding the quantum of damages
16    Plaintiffs should be awarded. Dkt. 355-4 (Morones Dep.) at 206:18-207:3; see also id. at
17    23:23-24:16 (Morones has not quantified what you believe an appropriate damage measure
18    is, has not reached an opinion about overall damages, and does not have any plan to testify
19    about the appropriate damage amount for this case if called at trial). Instead, GEO argues
20    that Morones’ testimony is relevant because it is offered to “rebut” the testimony of
21    Plaintiffs’ damages experts. See Dkt. 368 (GEO Resp.) at 13. But the cases cited by GEO
22    concern the appropriate scope of rebuttal testimony, not the admissibility of that testimony
23    under Daubert. See Estate of Goldberg v. Goss-Jewett Co., Inc., 2019 WL 8227387 (C.D. Cal. Oct.
24    29, 2019) (rebuttal report exceeded the limited scope of rebuttal permissible under Rule
25    26(a)(2)(D)); Rodriguez v. Walt Disney Parks & Resorts U.S., Inc., 2018 WL 3532906 (C.D. Cal.
26    July 2, 2018) (same); Lindner v. Meadow Gold Dairies, Inc., 249 F.R.D. 625, 635-36 (D. Haw.
27    2008) (same)).
28
29                                                 2
                                                                       5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 3 of 13 Page ID #:8961


 1            In fact, GEO raises no legitimate argument to support the admissibility of Morones’
 2    testimony under the relevancy prong of Daubert. GEO contends that Morones’ testimony
 3    would be relevant simply because this case involves damages. Dkt. 368 (GEO Resp.) at 19
 4    (“expert testimony on monetary damages is relevant for the purposes of litigation.”). GEO
 5    rests its argument on the relevance standard supplied by Federal Rule of Evidence 401 and
 6    404 – not 702. See Dkt. 368 (GEO Resp.) at 19 (citing Huddleston v. United States, 485 U.S.
 7    681, 681 (1988) (concerning the relevance standard for the admissibility of character
 8    evidence under Fed. R. Evid. 404(b), not expert testimony under Fed. R. Evid. 702); United
 9    States v. Hobson, 519 F.2d 765 (9th Cir. 1975) (concerning the relevance standard for the
10    admissibility of physical evidence under Fed. R. Evid. 401, not expert testimony under Fed.
11    R. Evid. 702); Jacques v. Clean-Up Grp., Inc., 96 F.3d 506 (1st Cir. 1996) (concerning the
12    relevance standard for the admissibility of physical evidence under Fed. R. Evid. 401, not
13    expert testimony under Fed. R. Evid. 702)). But GEO ignores the Daubert standard set out
14    in Fed. R. Evid. 702.
15            Next GEO argues that Morones’ opinions are relevant because she “assessed the
16    calculations put forth by Plaintiffs’ experts, reviewed relevant evidence in this action, and
17    determined that the final damage figures reached thereunder were flawed.” Dkt. 368 (GEO
18    Resp.) at 20. Again, the cases GEO relies on do not support its assertion. For instance, in
19    Alaska Rent-A-Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960, 960-70 (9th Cir. 2013), an
20    economist was permitted to offer expert opinions because he calculated lost profit damages
21    by analyzing underlying comparative sales, marketing, bankruptcy, and market share data.
22    And the accountant in Longlois v. Stratasys, Inc., 88 F. Supp. 3d 1058, 1064 (D. Minn. 2015),
23    reviewed a variety of evidence—including contemporaneous scheduling and payroll
24    records, travel receipts, and computer log-in information—to reconstruct the plaintiff’s
25    workdays and calculate unpaid overtime compensation. Id. Morones did nothing of the
26    sort.
27            Moreover, GEO is wrong. In contrast to both Alaska Rent-A-Car and Longlois,
28    Morones has no opinion as to the proper or actual wage rates for GEO employees, the
29                                                3
                                                                     5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 4 of 13 Page ID #:8962


 1    average shift lengths of detainee workers at Adelanto, or the amount of backpay owed to
 2    class members. She offers no opinions about any facts at all. Morones characterized her
 3    work: “I reviewed the reports and analyzed the support, checked the math, pointed out
 4    areas that I thought the support was weak or the math was incorrect.” Dkt. 355-4 (Morones
 5    Dep.) at 315:17-20. While the description is valid, her testimony as an expert is not.
 6    Morones’ should not be permitted to testify under an aura of expertise about what she
 7    thinks Bland and Childers “may have” done, with no independent analysis of the issues or
 8    facts themselves—especially since her proffered testimony concerning the assumptions
 9    and analyses of Plaintiffs’ experts Michael Childers and Jody Bland provide no relevant,
10    reliable evidence to aid any determination of fact by the jury.1
11    II.    Morones’ “evaluation” of Plaintiffs’ experts’ reports is not admissible expert
12           evidence.
13           Morones is not being proffered to give any testimony upon which a juror could
14    render a verdict. The sum and substance of her testimony is a series of critiques of certain
15    assumptions used by Bland and Childers. But these challenges are properly presented at
16    trial through cross-examination by GEO’s counsel, not wrapped in the guise of expert
17    testimony. Stanley v. Novartis Pharm. Corp., 11 F. Supp. 3d 987, 995 (C.D. Cal. 2014) (“A trial
18    court’s gatekeeping obligation to admit only expert testimony that is both reliable and
19    relevant is especially important ‘considering the aura of authority experts often exude,
20    which can lead juries to give more weight to their testimony.’” (quoting Mukhtar v. Cal. State
21    Univ., 299 F.3d 1053, 1063-64 (9th Cir. 2002))).
22           Even assuming Morones general qualifications as an accountant support her analysis
23    of the mathematical calculations performed by Bland and/or Childers, GEO’s attempt to
24    use Morones to critique the assumptions they used is improper given Morones’
25    demonstrable lack of expertise in or analysis of those assumptions themselves. Certain
26    Syndicate Subscribers to Down Side v. Lasko Prod., Inc., No. CIV-08-0220 MCA/DJS, 2010 WL
27
      1
        With respect to valid observations regarding math, Plaintiffs’ experts amended their calculations. But
28
      those changes eliminated any need to hear testimony about the math.
29                                                      4
                                                                               5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 5 of 13 Page ID #:8963


 1    11507672, at *7 (D.N.M. Mar. 29, 2010) (excluding expert criticism of damages model
 2    assumption because, notwithstanding expert’s “general qualifications” on the subject, he
 3    was not qualified to testify to the reasonableness of the underlying assumption itself). This
 4    foundational flaw pervades all of Morones’ testimony. And, while GEO criticizes Plaintiffs’
 5    motion as “reductive” of Morones’ opinions and touts from her report a list of the headings
 6    she provides as “opinions,” an examination of that list and Morones’ own testimony swiftly
 7    dispatches the relevance or admissibility of her opinions as to each.
 8          A.      Morones’ evaluation of Michael Childers’ report.
 9          First, when questioned about her review of Dr. Michael Childers’ report, Morones
10    admitted there is no real substance to her critique of either his assumptions, his
11    methodology, or his conclusions. As to the six underlying assumptions she lists as having
12    been made by Childers, Morones offered no actual rebuttal of anything:
13               • She has no criticism of Childers’ first assumption (“that each dollar The GEO
14                  Group pays to detainees represents one day of participation in the VWP”),
15                  Dkt. 355-4 (Morones Dep.) at 78:6-19;
16               • Her sole criticism of Childers’ second assumption regarding the number of
17                  hours worked per shift length is that Childers should not have relied on
18                  figures derived by Jody Bland (a critique addressed below), Dkt. 355-4
19                  (Morones Dep.) at 80:21-81:14;
20               • She has no criticism of Childers’ third assumption (“that the employees or
21                  subcontractors would have required the same amount of time as detainees
22                  performing tasks under the VWP ”), Dkt. 355-4 (Morones Dep.) at 81:20-
23                  82:21;
24               • She has no criticism of Childers’ fourth assumption (that he “categorizes the
25                  hours worked by detainees into four categories: Janitor, Food Prep, Laundry,
26                  and Barber”), Dkt. 355-4 (Morones Dep.) at 82:22-83:11; and
27               • Morones only criticism of Childers’ sixth assumption (Childers’ use of
28                  “California minimum wage rates, increased for workers compensation,
29                                                5
                                                                     5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 6 of 13 Page ID #:8964


 1                   unemployment insurance, and Medicare/Social Security withholding” to
 2                   calculate the but-for costs of using subcontracted employees) is in his
 3                   mathematical calculations, Dkt. 355-4 (Morones Dep.) at 121:3-18.2
 4           Morones’ sole criticism of Dr. Childers’ wages-based disgorgement analysis is based
 5    on what she characterizes as his fifth assumption: that he used “wages and benefits data
 6    from the Bureau of Labor and Statistics [“BLS”] to determine the but-for costs of hiring
 7    employees.” Dkt. 355-3 (Morones Rep.) at ¶ 44. In her opinion, Morones believes Childers
 8    should have foregone use of the BLS data in favor of the figures given on the “wage
 9    determination schedules” attached to GEO’s Adelanto contract because she believed those
10    schedules set forth the mandatory amounts GEO was required to pay its employees. Dkt.
11    355-4 (Morones Dep.) at 102:8-103:12. Since she understood those amounts to set
12    mandatory wage figures, Morones opined they provided a better measure of the benefit to
13    GEO from its use of the dollar-a-day detainee labor. Dkt. 355-4 (Morones Dep.) at 84:23-
14    85:13, 103:13-104:4.
15           Morones made her assumptive leap even though she understood the schedules
16    represented the amount GEO would be reimbursed for its labors rather than what it was
17    required to expend. Dkt. 355-4 (Morones Dep.) at 89:8-21. And she did no independent
18    investigation, nor did she obtain any documentary basis, to confirm her assumption that
19    the figures actually represented . Dkt. 355-4 (Morones Dep.) at 108:14-24. When
20    confronted (for the first time) with GEO’s own records showing her assumption was
21    wrong and that the schedules do not reflect the amounts GEO was required to pay its
22    employees, Morones “did not know” if she still believed her assessment to be a valid
23    criticism of Childers’ work at all. Dkt. 355-4 (Morones Dep.) at 112:14-17; 114:10-20.
24           But the law knows. Expert testimony based on facts that are contrary to the actual
25    record is inadmissible. Fashion Boutique of Short Hills, Inc. v. Fendi USA, Inc., 75 F. Supp. 2d
26
27    2
       An error Dr. Childers corrected and testified about in his deposition which was the only issue Morones
      raised with regard to Dr. Childers’ analysis based on a hypothesized use of a subcontractor to perform
28    the work currently done by detainees.
29                                                      6
                                                                              5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 7 of 13 Page ID #:8965


 1    235, 238 (S.D.N.Y. 1999), aff’d, 314 F.3d 48 (2d Cir. 2002) (damages expert testimony “is
 2    only helpful to the trier of fact if it is applicable to the facts of this case. His expertise is
 3    not helpful to the extent that it is based upon a causation assumption that plaintiff cannot
 4    prove.”); see also Lawrey v. Good Samaritan Hosp., 751 F.3d 947, 952-53 (8th Cir. 2014)
 5    (affirming the district court’s exclusion of an expert opinion that “did not fit the specific
 6    facts” of the case).
 7           Morones’ sole actual criticism of the work by Dr. Childers is based on an incorrect,
 8    invalid assumption of her own—one contrary to the factual record. Plaintiffs therefore
 9    request this Court preclude any testimony or evidence from Selena Morones concerning
10    the work, testimony, or opinions of Dr. Michael Childers.
11           B.     Morones’ evaluation of Jody Bland’s report.
12           As with Dr. Childers, Morones set forth four assumptions she thought Bland made
13    when performing his analyses and based her critique of Bland’s report on her disagreement
14    with one of those assumptions. In her deposition Morones admitted that she agrees with
15    the first assumption relied on by Bland (“that each dollar paid to detainees represents one
16    day worked by a detainee”), Dkt. 355-4 (Morones Dep.) at 161:20-162:5; that she had no
17    disagreement with Bland’s four categorizations of job types, nor any disagreement with his
18    use of a weighted average to deal with job types outside of the four main categorizations,
19    id. at 162:19-163:4 (his second assumption); and no disagreement with his use of detainees’
20    payments, job type mixtures and use of assumed shift lengths to estimate the total number
21    of hours worked by detainees for each month, id. at 168:15-25, 169:22-170:7 (his fourth
22    assumption). And, as to Bland’s third assumption, his reliance on detainee sign-in sheets
23    for a limited period of 11 weeks to estimate his mixtures of job types, Morones testified
24    that she does not object to the use of the sign-in sheets to identify the mixture or that she
25    even has any critique of the numbers used by Bland in his analysis; only that she does not
26    see his data as consistent and that she would have preferred his use of a larger sample set—
27    though she has no opinion of her own to offer on either of these issues. Dkt. 355-4
28
29                                                  7
                                                                        5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 8 of 13 Page ID #:8966


 1    (Morones Dep.) at 163:23-164:7, 166:23-167:5, 212:18-213:14. At base, not a single
 2    Morones “opinion” disagrees with Bland on any of these topics.
 3           Morones’ only criticism of Bland’s work is his calculation of the average shift length
 4    for the job categories he analyzed, a judgment based entirely on a comparison of Bland’s
 5    number with that arrived at by Dr. Peter Nickerson in the case of Washington v. GEO, No.
 6    3:17-cv-05806-RJB, In the United States District Court for the Western District of
 7    Washington.3 Morones testified that she found Bland’s work questionable since it reached
 8    a different shift-length figure than did Nickerson, and—in her opinion—the numbers
 9    should be comparable because they both analyzed work by detainees at facilities run by
10    GEO. Dkt. 355-3 (Morones Rep.) at ¶¶ 25-31, Dkt. 355-4 (Morones Dep.) at 191:21-192:5.
11    But Morones made her comparison despite knowing that two facilities are not the same
12    size, detainees do not clean the same square footage in area, and the facilities do not employ
13    the same number of workers to accomplish the necessary tasks. Dkt. 355-4 (Morones Dep.)
14    at 136:25-137:10. Indeed, when asked about the lack of similarity—much less uniformity—
15    between the facilities examined by Nickerson and Bland, Morones admitted she did not
16    know if they were of the same construction type, the same layout, had the same number
17    of pods, the same number of chow halls, the number of kitchen staff employed daily at
18    either facility, or the number of laundry staff employed daily at either facility. Dkt. 355-4
19    (Morones Dep.) at 137:2-12; 140:12-22. Further, Morones admitted that she had no data
20    to suggest that the same number of people are used per eight-hour shift at Adelanto
21    (assessed by Bland), as are used in an eight-hour shift at the Northwest Detention Center
22    (assessed by Nickerson). Dkt. 355-4 (Morones Dep.) at 190:13-17. Ultimately, Morones
23
24    3
        Morones did state in her report that Bland “assumes that a Recreation Specialist listed in the SCA
      Wage Determination schedules is a Representative Job Function,” rather than a custodial job function;
25    and thus “Mr. Bland’s assumption for the Kitchen Services shift length does not account for the
26    detainee’s scheduled mealtime during their work shift.” Dkt. 355-3 (Morones Rep.) at ¶¶ 36-39. But
      Morones never opines as to the actual job responsibilities of “the Recreation job type,” nor has she
27    undertaken or provided any analysis of whether kitchen workers actually receive meal breaks, an
      unfounded assumption which is at the heart of her challenge. See Dkt. 355-4 (Morones Dep.) at 128:4-
28    7 (admitting she simply assumes detainees take their meals during work periods).
29                                                     8
                                                                             5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 9 of 13 Page ID #:8967


 1    testified she had no data to support any analog between shift lengths at Northwest
 2    Detention Center and shift lengths at Adelanto, Dkt. 355-4 (Morones Dep.) at 192:22-
 3    193:1; and that she has never seen “anything, ever, that says the data that applies to
 4    Northwest Detention Center also applies to Adelanto,” Dkt. 355-4 (Morones Dep.) at
 5    193:21-25.
 6           Morones used the shift-length figures reached by Nickerson in his analysis of GEO’s
 7    Northwest Detention Center to criticize the shift-length figures reached by Bland in his
 8    analysis of GEO’s Adelanto facility simply because they are both detention facilities run by
 9    GEO and she assumes GEO has uniform policies it applies to both.4 Dkt. 355-4 (Morones
10    Dep.) at 191:21-192:5. But Morones she admits she does not know that the Northwest
11    Detention Center and Adelanto both operate their Voluntary Work Programs in
12    compliance with the Performance-Based National Detention Standards (“PBNDS”), or
13    if they actually are operated in the same manner by GEO. Dkt. 355-4 (Morones Dep.) at
14    178:13-25. Morones testified that she did nothing to determine whether it’s reasonable to
15    assume that the information contained in the Nickerson report relates at all to Adelanto
16    and did not investigate the specifics of the operations to say they have uniform operational
17    policies. Dkt. 355-4 (Morones Dep.) at 136:1-7, 192:8-11. Ultimately, Morones admitted
18    that her assumption tying the two facilities together is an assumption “founded on no
19    facts.” Dkt. 355-4 (Morones Dep.) at 192:6-8.5
20           The failure by Ms. Morones to undertake any independent analysis of the shift-
21    length issue, or to conduct an analysis of the evidence relied on by Nickerson when
22    adopting his work as the measuring stick for Bland’s opinions, renders her testimony
23    inadmissible. See Cholakyan v. Mercedes-Benz, USA, LLC, 281 F.R.D. 534, 544 (C.D. Cal.
24    2012) (noting that an expert my rely on the opinions of others “if other evidence supports
25    4
        Like many of her assumptions, Monones makes unfounded assumptions or asks questions about
26    operations when GEO—the entity that hired her—has the information. But she either failed to ask
      GEO or she asked, and GEO failed to provide her data.
27    5
        Indeed, Morones testified that she measured the Bland analysis by the “benchmark” provided in the
      Nickerson Report, even though she has criticized the Nickerson Report itself as faulty and invalid. Dkt.
28    355-4 (Morones Dep.) at 194:11-25, 195:9-23.
29                                                       9
                                                                               5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 10 of 13 Page ID
                                  #:8968

 1   his opinion and the record demonstrates that the expert conducted an independent
 2   evaluation of that evidence”).6 The Court should reject it.
 3   III.    GEO withheld materials reviewed and considered by Morones.
 4           GEO failed to produce the materials from the Washington case reviewed and relied
 5   on by Morones to render her central criticism regarding the shift lengths worked by
 6   detainees used by Bland and Childers. On September 8, 2020, Magistrate Kewalramani
 7   ordered GEO to comply with its Rule 26 discovery obligations:
 8
             [P]rovide any information relied upon in the experts report, in compliance with the
 9           Federal Rules of Civil Procedure, which includes anything within the care, custody,
             or control of GEO Group, including the expert report of Nickerson, and any other
10
             information upon which any expert report relies. As discussed on the record,
11           appropriate documents shall be produced by close of business day September 10,
             2020.
12
13   Dkt. 315.

14           Pursuant to that Order, GEO produced what it calls “the Nickerson report” on

15   September 10, 2020. Dkt. 368 (GEO Resp.) at 8-9. Eleven days later, GEO disclosed what

16   it calls “an additional Nickerson Report.” Id. at 8-9 (emphasis added); see also id. at 10

17   (referring to “the relevant Nickerson Reports”) (emphasis added). GEO asserts it “has

18   produced every single document upon which Ms. Morones relied in preparing her

19   opinion.” Dkt. 368 (GEO Resp.) at 8. But that is not true. GEO ignores Morones’

20   admission she reviewed everything relied upon by Nickerson in reaching his conclusions,

21   Dkt. 355-4 (Morones Dep.) at 143:13-16, 145:2-4; and it does not deny that GEO has failed

22   to produce the underlying data, reliance materials, and subsequent, precedent, and rebuttal

23   reports by Nickerson.7

24   6
       As with Dr. Childers, the single objective concern regarding Bland’s work made by Morones in her
     report, that “Mr. Bland may have failed to reduce his damages for the actual amounts paid to detainees,”
25   has been addressed by Bland in an amended report which Morones agreed eliminated any errors. Dkt.
26   355-4 (Morones Dep.) at 173:2-5.
     7
       It bears mention that the materials that cause the Nickerson materials to be under seal in the Washington
27   case are GEO’s records. That is, GEO has demanded that Nickerson materials be kept under seal to
28   protect GEO’s secrets. And, in this action, GEO points to the Washington protective order as the reason
     it could not share the Nickerson materials. But those are all GEO materials.
29                                                        10
                                                                                5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 11 of 13 Page ID
                                  #:8969

 1          GEO asserts that “Plaintiffs overstate the importance of the Nickerson materials to
 2   Ms. Morones’ report” because all Morones did was “[use] one expert’s conclusion in a
 3   similarly-situated lawsuit (which she participated in) to demonstrate the reasonableness of
 4   Mr. Childers’ assumptions.” Dkt. 368 (GEO Resp.) at 9. But Plaintiffs did not make the
 5   Nickerson materials an issue, Morones did by invoking the Nickerson Report as a data
 6   point. And GEO’s admission that Morones never relied on the data and materials
 7   underlying Nickerson’s work only fuels Plaintiffs’ argument. GEO admits that Morones
 8   uses Nickerson’s conclusions as “comparable” figures without any assessment of the basis
 9   upon which Nickerson reached his conclusions or why his calculations regarding a different
10   work program, at a different facility, with different staffing needs provide a relevant and
11   reliable basis for testimony in this “similarly-situated lawsuit.” GEO’s failed logic would
12   allow expert testimony on materials costs, labor rates, or gross sales figures about a facility
13   in one suit to compare to lost profits margins about a different facility in a different suit. It
14   simply makes no sense.
15          GEO’s remaining arguments on this point make even less sense. GEO fails to
16   explain why Plaintiffs would or should have appealed Magistrate Kewalramani’s Order
17   requiring GEO to disclose the Nickerson Materials. See Dkt. 368 (GEO Resp.) at 9. The
18   order was right. Contrary to GEO’s assertions, both Rule 26 and the Court’s Order require
19   GEO to disclose all expert reliance materials, not just whatever materials GEO deems
20   “important” or “relevant.” See Dkt. 368 (GEO Resp.) at 9-10. GEO cannot choose what
21   to produce and what to withhold. The proper remedy for GEO’s discovery misconduct is
22   exclusion of Morones’ testimony.
23                                         CONCLUSION
24          For the foregoing reasons, the Court should strike GEO’s rebuttal expert disclosure
25   and prohibit GEO from calling Selena Morones to testify as an expert witness.
26
27
28
29                                                11
                                                                       5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 12 of 13 Page ID
                                  #:8970

     Dated: November 2, 2020          Respectfully submitted,
 1
 2                                    /s/ Lydia A. Wright
 3                                    Korey A. Nelson (admitted pro hac vice)
                                      knelson@burnscharest.com
 4                                    LA Bar # 30002
                                      Lydia A. Wright (admitted pro hac vice)
 5
                                      lwright@burnscharest.com
 6                                    LA Bar # 37926
                                      BURNS CHAREST LLP
 7
                                      365 Canal Street, Suite 1170
 8                                    New Orleans, LA 70130
                                      Telephone: (504) 799-2845
 9
                                      Facsimile: (504) 881-1765
10
                                      Warren Burns (admitted pro hac vice)
11                                    wburns@burnscharest.com
12                                    TX Bar # 24053119
                                      Daniel H. Charest (admitted pro hac vice)
13                                    dcharest@burnscharest.com
14                                    TX Bar # 24057803
                                      Will Thompson (CA Bar # 289012)
15                                    wthompson@burnscharest.com
16                                    E. Lawrence Vincent (admitted pro hac vice)
                                      lvincent@burnscharest.com
17                                    TX Bar # 20585590
18                                    Mallory Biblo (admitted pro hac vice)
                                      mbiblo@burnscharest.com
19                                    TX Bar # 24087165
20                                    BURNS CHAREST LLP
                                      900 Jackson St., Suite 500
21                                    Dallas, Texas 75202
22                                    Telephone: (469) 904-4550
                                      Facsimile: (469) 444-5002
23
24                                    R. Andrew Free (admitted pro hac vice)
                                      andrew@immigrantcivilrights.com
25                                    TN Bar # 030513
                                      LAW OFFICE OF R. ANDREW FREE
26
                                      P.O. Box 90568
27                                    Nashville, TN 37209
                                      Telephone: (844) 321-3221
28
29                                       12
                                                            5:17-cv-02514-JGB-SHK
30
31
 Case 5:17-cv-02514-JGB-SHK Document 376 Filed 11/02/20 Page 13 of 13 Page ID
                                  #:8971

                                              Facsimile: (615) 829-8959
 1
 2                                            Nicole Ramos (admitted pro hac vice)
                                              nicole@alotrolado.org
 3
                                              NY Bar # 4660445
 4                                            AL OTRO LADO
                                              511 E. San Ysidro Blvd., # 333
 5
                                              San Ysidro, CA 92173
 6                                            Telephone: (619) 786-4866
 7                                            Robert Ahdoot (CA Bar # 172098)
 8                                            rahdoot@ahdootwolfson.com
                                              Tina Wolfson (CA Bar # 174806)
 9                                            twolfson@ahdootwolfson.com
10                                            Theodore W Maya (CA Bar # 223242)
                                              tmaya@ahdootwolfson.com
11                                            Alex R. Straus (CA Bar # 321366)
12                                            astraus@ahdootwolfson.com
                                              AHDOOT & WOLFSON, PC
13                                            10728 Lindbrook Drive
14                                            Los Angeles, California 90024-3102
                                              Telephone: (310) 474-9111
15                                            Fax: (310) 474-8585
16                                            Class Counsel
17                              CERTIFICATE OF SERVICE
18         I, Lydia A. Wright, electronically submitted the foregoing document with the
19   clerk of the court for the U.S. District Court, Central District of California, using the
20   electronic case filing system. I hereby certify that I have provided copies to all counsel
21   of record electronically or by another manner authorized by Fed. R. Civ. P. 5(b)(2).
22   Dated: November 2, 2020
                                                   /s/ Lydia Wright
23                                                 Lydia A. Wright (admitted pro hac vice)
24                                                 lwright@burnscharest.com
                                                   LA Bar # 37926
25                                                 BURNS CHAREST LLP
26                                                 365 Canal Street, Suite 1170
                                                   New Orleans, LA 70130
27                                                 Telephone: (504) 799-2845
28                                                 Facsimile: (504) 881-1765

29                                               13
                                                                     5:17-cv-02514-JGB-SHK
30
31
